Status of Claims
This Office Action is in response to the application filed 04/28/2022. Claims 1-6 are presently pending and are presented for examination. Claim 6 is canceled. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
The specific amendment to incorporate the limitations of “wherein the threshold is set to be less than the limiting value by a fixed amount in a range where the limiting value is equal to or above a predetermined value.” overcomes the prior art of record and renders the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the threshold, which is compared against the value of the current supplied to the motor to determine if a wheel is in contact with an obstacle, is set to be less than the limiting value by a fixed current range, therefore distinguishing an apparent novel methodology for detecting when a wheel comes into contact with an obstacle. The prior art of record for example, discloses detection of a wheel contacting an obstacle to prevent a motor from overheating, in particular with a threshold current for detecting contact with an obstacle, however application of a specific limiting value current range equal to or above a predetermined value as an additional measure to specify a threshold for safely operating a motor appears to establish a new method in the art. The subject matter of the claimed invention is therefore allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue et. al. (W.O. Publication No. 2016/194885) discloses a rear wheel turning control apparatus, and monitoring of a rear wheel steering angle value with evaluation corresponding to a limit value in order to avoid unintended turning and driving of rear wheels beyond an allowable range, due to some mechanical interference (See abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664